Citation Nr: 1814244	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating higher than 30 percent prior to October 26, 2017, and higher than 50 percent thereafter, for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had honorable active service in the United States Army during Peacetime and the Korean Conflict Era from May 1954 to February 1956, and he was awarded the Army of Occupation Medal (Germany) and the National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This claim was previously before the Board in May 2017 and October 2017, at which times it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

Additionally, during the pendency of the appeal, the RO increased the Veteran's bilateral hearing loss from 30 percent to 50 percent disabling, effective October 26, 2017.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected bilateral hearing loss and the increased evaluation does not cover the entire period of appeal, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his service-connected disabilities alone render him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Level VII impairment in the right ear and Level III impairment in the left ear prior to October 26, 2017, and no worse than Level X impairment in the right ear and Level VI impairment in the left ear thereafter.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to October 26, 2017 ,and in excess of 50 percent thereafter for service connected bilateral hearing loss are not met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's bilateral hearing loss is rated as 30 percent disabling prior to October 26, 2017, and 50 percent thereafter under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his service-connected bilateral hearing loss is worse than currently reflected by his 30 and 50 percent evaluations, respectively.  The Veteran filed his claim for an increased evaluation for his bilateral hearing loss in August 2015.

A review of the Veteran's outpatient treatment records reveals that he has had regular maintenance checkups for his hearing aids since August 2014 to present.  However, no audiograms were provided in conjunction with these assessments.

The Veteran was provided with a VA audiological examination in September 2015.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        90
        105+
        80
        80
        85
LEFT
        70
        80
        65
        65
        65
 
Pure tone average for the right ear was 87.5 and for the left ear was 68.75.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 88 percent in the left ear.  Audiogram revealed bilateral sensorineural hearing loss.  The examiner reported that the Veteran's hearing loss would affect his employment as, without hearing amplification, he would be unable to understand in all listening situations.

The Veteran was provided with an additional VA audiological examination in October 2017.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        100
        105+
        90
        95
        90
LEFT
        80
        85
        75
        70
        75
 
Pure tone average for the right ear was 95 and for the left ear was 76.25.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 88 percent in the left ear.  Audiogram revealed bilateral sensorineural hearing loss.  The examiner reported that the Veteran's hearing loss would affect his employment as, without hearing amplification, he would be unable to understand in all listening situations.

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 30 percent evaluation prior to October 26, 2017, and a 50 percent evaluation thereafter throughout the entire appeal period.

The Veteran's bilateral hearing loss, as shown in the September 2015 VA examination, is manifested by hearing impairment with a numeric designation of Level VII in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 88 and a speech recognition score of 70 for the right ear and an average threshold of 69 and speech recognition score of 88 for the left ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 88 in the first column and 70 in the first row reveals an assignment of VII for the right ear and the cross section of 69 in the first column and 88 in the first row reveals an assignment of III for the left ear.  When the assignment of Level VII for the right ear and Level III for the left ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 20 percent is revealed.

However, it is noted that the September 2015 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 88 and 69 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level VIII for the right ear and Level V for the left ear.  When the assignment of Level VIII for the right ear and Level V for the left ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 30 percent is revealed.

The Veteran's bilateral hearing loss, as shown in the October 2017 VA examination, is manifested by hearing impairment with a numeric designation of Level X in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 95 and a speech recognition score of 42 for the right ear and an average threshold of 76 and speech recognition score of 88 for the left ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 95 in the first column and 42 in the first row reveals an assignment of X for the right ear and the cross section of 76 in the first column and 88 in the first row reveals an assignment of III for the left ear.  When the assignment of Level X for the right ear and Level III for the left ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 20 percent is revealed.

However, it is noted that the October 2017 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 95 and 76 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level X for the right ear and Level VI for the left ear.  When the assignment of Level X for the right ear and Level VI for the left ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 50 percent is revealed.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question. 

As such, based upon the audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 30 percent as confirmed by the 2015 audiogram.  However, the audiogram in 2017 showed that the Veteran at that time began to have hearing loss that warranted a 50 percent evaluation.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 30 percent or 50 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  Although the Veteran believes that the severity of his hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C. § 5110 (2012); See also Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Entitlement to an increased rating higher than 30 percent prior to October 26, 2017, and higher than 50 percent thereafter, for bilateral sensorineural hearing loss is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


